Citation Nr: 0906304	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 until May 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 

In November 2008, the Veteran testified at a hearing held at 
the RO before the undersigned Veteran's Law Judge.  

A review of the record reflects an April 2008 statement in 
which the veteran raised the following claims for service 
connection: hypertension, hepatitis C, thyroid condition, a 
prostate condition, boils on various parts of the body, 
hearing loss, and tinnitus.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.

In this decision the Board reopens the claim for service 
connection for PTSD.  However, the Board finds that 
additional development of this reopened claim is necessary.  
Therefore, the issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2001 rating decision denied service connection 
for PTSD; the Veteran did not appeal this decision and it is 
final. 

2.  The evidence associated with the claims file subsequent 
to the August 2001 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 2001 RO rating decision denying the service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2008).

2.  Evidence received since the final August 2001 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD.  A service 
connection claim for PTSD was previously considered and 
denied by the RO in an August 2001 rating decision.  The 
Veteran did not appeal the decision and as such, the August 
2001 decision represents a final decision. 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  Subsequent to the 2001 claim, 
the Veteran contended that his PTSD was related to his active 
service.  The RO again denied service connection in December 
2004 and February 2005.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in November 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the August 2001 rating decision, the evidence 
of record consisted of: an assorted VA examinations, service 
treatment records (STRs), private medical records (PMRs), and 
lay statements associated with the compensation application.  
Subsequently, additional VA outpatient treatment records 
(OTRs), stressor statements, a QTC psychiatric evaluation, 
private medical records, buddy and lay statements and Travel 
Board testimony have been associated with the claims file.  
The claim was initially denied in the August 2001 rating 
decision because the Veteran failed to show that any 
currently diagnosed PTSD that was incurred or caused by 
military service.  

The evidence received subsequent to the August 2001 rating 
decision is new in that it was not previously of record.  The 
new evidence submitted since the final August 2001 rating 
decision includes evidence of: stressor statements containing 
specific information that may be verified, assorted medical 
records indicating the veteran suffers from PTSD as a result 
of stressful in-service experiences, lay statements, and 
Travel Board testimony before the undersigned Veterans Law 
Judge.  

Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a possible nexus between the 
current disability and service, which is necessary to 
substantiate the Veteran's claim.  Presumed credible, the 
additional evidence received since the August 2001 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for PTSD is reopened.  

The Board notes the Veteran has continuously contended that 
his PTSD is a direct result from his active duty.  
Specifically, the Veteran offered formal testimony during the 
November 2008 Travel Board hearing to that effect.  Further, 
the Veteran submitted additional stressor statements, along 
with a waiver, in April 2008.  The statements are specific to 
time and place of the alleged stressors.  Further, the 
Veteran submitted private medical records that show 
continuous treatment for PTSD.  

Given the newly submitted stressor statements and the 
Veteran's testimony, the Board affords the Veteran the 
benefit of the doubt that his contentions are credible as to 
the issue of reopening the 2001 claim.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds 
that the claim for service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he currently suffers from PTSD as a 
result of stressful events experienced while serving in 
Vietnam.  The RO denied the Veteran's service connection 
claim for PTSD in August 2001, December 2004 and February 
2005 because the there was no verifiable stressor linking any 
currently diagnosed PTSD to active service.  The Veteran 
requested a Travel Board hearing at the Atlanta, Georgia RO 
in his May 2006 Substantive Appeal (VA Form 9).  The record 
reflects, that in November 2008, the Veteran testified before 
the undersigned Veterans Law Judge that his claimed PTSD was 
due to a combat related stressor.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
direct service connection, three elements must be satisfied. 
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2008).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

A review of the evidence reveals that further development is 
necessary.  Although the Veteran has been afforded past 
psychiatric evaluations, it is currently unclear from the 
medical evidence of record if the Veteran suffers from PTSD 
associated with his active duty.  In this regard, the Board 
observes that the claims file contains private medical 
records reflecting notations and a diagnosis for PTSD, but 
such records do not provide a diagnosis in accordance with VA 
regulations.  38 C.F.R. §§ 3.304(f), 4.125(a).  In view of 
the fact that there is medical evidence of record indicating 
that the Veteran may have PTSD that is related to service, 
the Board finds that there is sufficient evidence under the 
duty to assist to afford the Veteran a VA examination.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(b)(4). 

The Board also notes that the Veteran's November 2008 Board 
hearing transcript reflects additional information concerning 
his claimed stressors.  Additional development regarding the 
Veteran's claimed stressors may be necessary if he his found 
to suffer from PTSD within the meaning of VA regulations.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA psychiatric examination in 
order to determine the etiology, nature 
and severity of the Veteran's claimed 
PTSD.  The claims folder and a copy of 
this remand must to be made available 
to the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted, and the examiner 
determine whether the veteran is 
diagnosed with PTSD in accordance with 
the criteria set forth in VA 
regulations under 38 C.F.R. 
§§ 3.304(f), 4.125(a).  If a diagnosis 
for PTSD is found, the examiner should 
render an opinion as to whether it is 
at least as likely as not (at least a 
50 percent or more probability) that 
the Veteran's claimed PTSD is related 
to his active service.  

2.	If the above examination finds that the 
Veteran suffers from PTSD as a result 
of service, the RO should have the 
Veteran clarify his April 2008 
statements and November 2008 testimony.  
Specifically, the Veteran stated that 
while stationed in Vietnam during 
September 1971, November 1971 and May 
1972, he was under rocket and mortar 
attacks.  The RO should undertake 
appropriate evidentiary development to 
corroborate  the Veteran's claimed 
stressors.  

3.	Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


